919 F.2d 1492
91-1 USTC  P 50,043
CITIZENS AND SOUTHERN CORP. and Subsidiaries, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 89-8159.
United States Court of Appeals,Eleventh Circuit.
March 22, 1990.

Gary R. Allen, Francis M. Allegra, Michael L. Paup, Charles Bricken, David English Carmack, Jonathan S. Cohen, Brian C. Griffin, Tax Div., Dept. of Justice, Washington, D.C., for respondent-appellant.
Sidney O. Smith, Jr., Philip C. Cook, Terence J. Greene, Timothy J. Peaden, Alston & Bird, Atlanta, Ga., Martin D. Ginsburg, John F. Coverdale, Fried, Frank, Harris, Shriver & Jacobson, Washington, D.C., for petitioners-appellees.
Joel V. Williamson, Thomas C. Durham, Roger J. Jones, Edward C. Rustigan, Mayer, Brown & Platt, Chicago, Ill., for amicus curiae American Bankers Ass'n.
Appeal from a Decision of the United States Tax Court.
Before FAY, Circuit Judge, RONEY*, Senior Circuit Judge and PITTMAN**, Senior District Judge.
PER CURIAM:


1
The judgment is affirmed based upon the opinions of the Tax Court found at 91 T.C. 463 (1988) and T.C. Memo. 1988-318.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit


**
 Honorable Virgil Pittman, Senior U.S. District Judge for the Southern District of Alabama, sitting by designation